Citation Nr: 0212321	
Decision Date: 09/18/02    Archive Date: 09/26/02

DOCKET NO.  00-16 615A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1951 to 
December 1955.

This case comes to the Board of Veterans' Appeals (Board) 
from a October 1999 rating decision by the St. Petersburg, 
Florida, Regional Office (RO) of the Department of Veterans 
Affairs (VA) that did not reopen the claim for service 
connection for bilateral hearing loss.


FINDINGS OF FACT

1.  Additional evidence that has been added to the record 
since the RO's unappealed January 1985 decision denying 
service connection for hearing loss is not duplicative of the 
evidence that was of record at the time of that decision, and 
suggests the veteran may have suffered from hearing loss due 
to noise exposure while he was on active duty in service.

2.  All the evidence requisite for an equitable disposition 
of the veteran's claim has been developed and obtained, and 
all due process concerns as to the development of his claim 
have been addressed.

3.  The veteran has current residuals of bilateral hearing 
loss sustained due to noise exposure during his military 
service.


CONCLUSIONS OF LAW

1.  As new and material evidence has been submitted since the 
RO's January 1985 decision, the requirements to reopen the 
veteran's claim of service connection for bilateral hearing 
loss have been met.  38 U.S.C.A. § 1110, 1131, 7105 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.156, 20.1103 (2001). 

2.  Bilateral hearing loss was incurred in active service.  
38 U.S.C.A. § 1110 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.385 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In January 1985, the RO denied service connection for hearing 
loss, and informed the veteran in February 1985.  The veteran 
did not appeal that decision, which is final.  See 
38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104 (2001).

The veteran has appealed the October 1999 decision that new 
and material evidence adequate to reopen the veteran's claim 
for service connection of bilateral hearing loss had not been 
submitted.  The veteran's claim may only be reopened and 
considered on the merits if new and material evidence has 
been submitted.  See 38 U.S.C.A. §§ 5108, 7104(b); 38 C.F.R. 
§ 3.156(a); Barnett v. Brown, 83 F.3d 1380, 1384 (Fed.Cir. 
1996).  Under VAOPGCPREC 5-92 (O.G.C. Prec. 5-92), the Board 
has the authority to determine on a de novo basis whether a 
claim had been properly reopened.  The Board will determine 
whether new and material evidence has been received with 
respect to this claim. 

New and material evidence means evidence not previously 
submitted to VA which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant and which by itself or in connection 
with evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156 (2001).    

The Board finds that records submitted after the January 1985 
rating decision - in particular, a January 2002 VA 
examination report and a July 2000 private medical opinion -- 
are both new and material.  The January 2002 VA examination 
report states that the veteran's bilateral hearing loss could 
be related to noise exposure during service.  The July 2000 
private medical opinion states that the veteran's hearing 
loss was as likely as not a result of exposure to a high 
noise exposure environment while in service.  The medical 
opinions are not cumulative or redundant and bear directly 
and substantially upon the issue of service connection for 
bilateral hearing loss.  This evidence serves to reopen the 
veteran's claim.

I.  Entitlement to Service Connection for Bilateral Hearing 
Loss

Service connection is granted for a disability resulting from 
an injury suffered or disease contracted while in active duty 
or for aggravation of a preexisting injury suffered or 
disease contracted in the line of duty.  See 38 U.S.C.A. 
§§ 1110, 1131 (West 1991 & Supp. 2001); 38 C.F.R. § 3.303 
(2001).  In addition, certain disorders may be presumed to 
have been incurred during service when manifested to a 
compensable degree within a specified time (usually one-year) 
following separation from service.  See 38 C.F.R. §§ 3.307, 
3.309 (2001).

In general, establishing service connection for a disability 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease or injury incurred in service.  See 38 U.S.C.A. § 
1110; 38 C.F.R. §§ 3.303, 3.304; Cuevas v. Principi, 3 Vet. 
App. 542, 548 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992).

Under 38 C.F.R. § 3.385, impaired hearing will be considered 
to be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
See 38 C.F.R. § 3.385 (2001).

The veteran contends that he currently suffers from hearing 
loss as a result of inservice noise exposure, and that 
service connection for his bilateral hearing loss disability 
is appropriate.  After a review of the evidence, the Board 
finds that his contentions are supported by the record, and 
that his claim of service connection for bilateral hearing 
loss is warranted.

The veteran's service medical records do not show any 
bilateral hearing loss.  

The veteran submitted a private medical opinion from July 
2000, which stated that the veteran's bilateral hearing loss 
"is as likely as not a result of exposure to a high noise 
exposure environment while on active duty with the Air 
Force". 

A January 2002 VA audiological examination report shows that 
the veteran has a hearing loss disability for VA purposes 
under 38 C.F.R. § 3.385.  Between the frequencies of 500 to 
4000 Hertz, the pure tone thresholds for the veteran's right 
ear were 15 decibels at 500 hertz; 15 decibels at 1,000 
hertz; 35 decibels at 2,000 hertz; 85 decibels at 3,000 
hertz; and 90 decibels at 4,000 hertz. Audiometric testing 
disclosed that pure tone thresholds for the veteran's left 
ear were 20 decibels at 500 hertz; 15 decibels at 1,000 
hertz; 25 decibels at 2,000 hertz; 70 decibels at 3,000 
hertz; and 75 decibels at 4,000 hertz. The veteran had an 88 
percent speech recognition score in his right ear and an 84 
percent speech recognition score in his left ear.  See 
38 C.F.R. § 3.385 (2001).  The physician noted that the 
veteran's high frequency sensorineural hearing loss is 
typically seen in individuals with noise exposure and that it 
could have started as a result of military service.
 
The Board acknowledges that the veteran's service medical 
records do not show a diagnosis of bilateral hearing loss.  
Nonetheless, he does have a history of noise exposure during 
his active military service.  Moreover, the July 2000 private 
medical opinion states that the veteran's bilateral hearing 
loss is "as likely as not" a result of noise exposure 
during service.  The January 2002 VA examination report 
states that his hearing loss could have started as a result 
of military service, the Board should resolve every 
reasonable doubt in the veteran's favor.  See 38 C.F.R. 
§ 3.102 (2001).  The VA examination report does not rule out 
in-service noise exposure as a cause of the veteran's current 
hearing loss.  Resolving the benefit of the doubt in favor of 
the veteran, the evidence is at least in equipoise and 
warrants a finding that his claim for service connection 
should be granted.  Based on the history of noise exposure 
the veteran sustained in service, his current diagnosis of 
bilateral hearing loss, and the medical opinions that tend to 
show that the veteran's hearing loss started in military 
service, the Board concludes that the record supports the 
grant of service connection for bilateral hearing loss.

II.  VCAA

A change in the law, on November 9, 2000, redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify the claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  See Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100 et. seq. (West Supp. 2001).  
Implementing regulations for VCAA have been published.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
Except for amendments not applicable, the provisions of the 
regulations merely implement the VCAA and do not provide any 
rights other than those provided by the VCAA.  66 Fed. Reg. 
45,629 (Aug. 29, 2001).

The Board has conducted a complete and thorough review of the 
veteran's claims folder.  The Board finds that the RO advised 
the veteran of the evidence necessary to support his claim 
for entitlement to service connection for bilateral hearing 
loss.  The appellant has not indicated the existence of any 
pertinent evidence that has not already been requested, 
obtained, or attempted to be obtained.  The RO made all 
reasonable efforts to obtain relevant records adequately 
identified by the veteran.  All evidence identified by the 
veteran relative to this claim has been obtained and 
associated with the claims folder. 


ORDER

Service connection for bilateral hearing loss is granted.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

